tnavex10431231201810q_image1.gif [tnavex10431231201810q_image1.gif]
 
EXHIBIT 10.43

CONFIDENTIAL CONSULTING AGREEMENT




This Confidential Consulting Agreement (the “Agreement”) is executed as of the
date shown on the signature page (the “Effective Date”), by and between FLG
Partners, LLC, a California limited liability company (“FLG”), and the entity
identified on the signature page (“Client”).
RECITALS
WHEREAS, FLG is in the business of providing certain financial services;
WHEREAS, Client wishes to retain FLG to provide and FLG wishes to provide such
services to Client on the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:




1.
Services.

A.
Commencing on the Effective Date, FLG will perform those services (the
“Services”) described in one or more exhibits attached hereto. Such services
shall be performed by the member or members of FLG identified in Exhibit A
(collectively, the “FLG Member”) with the anticipated weekly time commitments
stated on Exhibit A.

B.
Client acknowledges and agrees that FLG’s success in performing the Services
hereunder will depend upon the participation, cooperation and support of
Client’s most senior management.

C.
Notwithstanding anything in Exhibit A or elsewhere in this Agreement to the
contrary, neither FLG nor any of its members shall serve as an employee, or an
elected director of Client. Consistent with the preceding Client shall not elect
FLG Member to its board of directors or equivalent governing body; and the FLG
Member shall have no authority to sign any documents on behalf of Client,
including, but not limited to, federal or state securities filings, tax filings,
or representations and warranties on behalf of Client except as pursuant to a
resolution(s) of Client’s board of directors or equivalent governing body
granting such authority to FLG Member as a non-employee consultant to Client.

D.
The Services provided by FLG and FLG Member hereunder shall not constitute an
audit, attestation, review, compilation, or any other type of financial
statement reporting engagement (historical or prospective) that is subject to
the rules of the California Board of Accountancy, the AICPA, or other similar
state or national licensing or professional bodies. Client agrees that any such
services, if required, will be performed separately by its independent public
accountants or other qualified consultants.

E.
During the term of this Agreement, Client shall not hire or retain the FLG
Member as an employee, consultant or independent contractor except pursuant to
this Agreement.

2.
Compensation; Payment; Deposit; Expenses.

A.
As compensation for Services rendered by FLG hereunder, Client shall pay FLG the
amounts set forth in Exhibit A for Services performed by FLG hereunder (the
“Fees”). FLG shall invoice Client no less than monthly and no later than five
(5) business days after the time has been incurred by the FLG Member. The Fees
shall be net of any and all taxes, withholdings, duties, customs, social
contributions or other reductions imposed by any and all authorities which are
required to be withheld or collected by Client or FLG, including ad valorem,
sales, gross receipts or similar taxes, but excluding US income taxes based upon
FLG’s or FLG Member’s net taxable income.

B.
As additional compensation to FLG, Client will pay FLG the incentive bonus or
warrants or options, if any, set forth in Exhibit A.

 
C.
Payment. Client shall pay FLG all undisputed amounts owed to FLG under this
Agreement within ten (10) days after Client’s receipt of invoice, with no
purchase order required. Reasonably disputed amounts shall be resolved in good
faith by the parties.

D.
Deposit. Client hereby agrees to pay FLG a deposit as set forth on Exhibit A
(the “Deposit”) to be held in its entirety as security for Client’s future
payment obligations to FLG under this Agreement. Upon termination of this
Agreement, all undisputed amounts then owing to FLG under this Agreement shall
be charged against the Deposit and the balance thereof, if any, shall be
refunded to Client.

E.
Expenses. Within thirty (30) days of Client’s receipt of an expense report from
FLG’s personnel performing Services hereunder, Client shall reimburse FLG
personnel directly for travel and out-of-pocket business expenses detailed in
such expense report that are consistent with Client’s travel & expense policies
for Client’s employed executive staff. Any required air travel, overnight
accommodation and resulting per diem expenses shall also be consistent with
Client’s travel & expense policies for Client’s employed executive staff.

3.
Relationship of the Parties.

A.
FLG’s relationship with Client will be that of an independent contractor and
nothing in this Agreement shall be construed to create a partnership, joint
venture, or employer-employee relationship. FLG is not the agent of Client and
is not authorized to make any presentation, contract, or commitment on behalf of
Client unless specifically requested or authorized to do so by Client in
writing. FLG agrees that all taxes payable as a result of compensation payable
to FLG hereunder shall be FLG’s sole liability. FLG shall defend, indemnify and
hold harmless Client, Client’s officers, directors, employees and agents, and
the administrators of Client’s benefit plans from and against any claims,
liabilities or expenses relating to such taxes or compensation.

4.
Term and Termination.

A.
The term of this Agreement shall be for the period set forth in Exhibit A.

B.
Client may terminate this Agreement upon thirty (30) calendar days advance
written notice to FLG. FLG may terminate this Agreement at the earlier of: (i)
the termination of the Services, or (ii) any time beginning four (4) months
after the Effective Date, with at least sixty (60) days advance written notice
to Client.

C.
Either party may terminate this Agreement immediately upon a material breach of
this Agreement by the other party and a failure by the other party to cure such
breach within ten (10) days of written notice thereof by the non-breaching party
to the breaching party.

D.
FLG shall have the right to terminate this Agreement immediately without advance
written notice (i) if FLG reasonably determines,



Initial: Client _____ FLG _____        

--------------------------------------------------------------------------------




after consultation with outside legal counsel, that Client is engaged in, or
requests that FLG or the FLG Member undertake or ignore any illegal or unethical
activity.
E.
This Agreement shall be deemed terminated if during any six month period no
billable hours occur, with the termination date effective on the date of the
last billable hour therein.

F.
Conversion. If at any time during the one (1) year period following termination
of this Agreement Client shall hire or retain the FLG Member as an employee,
consultant or independent contractor, AND in so doing induce, compel or cause
FLG Member to leave FLG as a precondition to commencing or continuing employment
or consultancy with Client, Client shall immediately pay to FLG in readily
available funds a recruiting fee equal to the annualized amount of Fees payable
hereunder, which shall equal either (i) 260 multiplied by the daily rate, if
this Agreement provides for Fees payable by daily rate, or (ii) 2,080 multiplied
by the hourly rate, if this Agreement provides for Fees payable by hourly rate,
multiplied by thirty percent (30%).

5.
Disclosures

A.
IRS Circular 230. To ensure compliance with requirements imposed by the IRS
effective June 20, 2005, FLG hereby informs Client that any tax advice offered
during the course of providing, or arising out of, the Services rendered
pursuant to this Agreement, unless expressly stated otherwise, is not intended
or written to be used, and cannot be used, for the purpose of: (i) avoiding
tax-related penalties under the Internal Revenue Code, or (ii) promoting,
marketing or recommending to another party any tax-related matter(s) said tax
advice address(es).

B.
Attorney-Client Privilege. Privileged communication disclosed to FLG or FLG
Member may waive the privilege through no fault of FLG. FLG strongly recommends
that Client consult with legal counsel before disclosing privileged information
to FLG or FLG Member. Pursuant to Paragraph 6, neither FLG nor FLG Member will
be responsible for damages caused through Client’s waiver of privilege, whether
deliberate or inadvertent, by disclosing such information to FLG or FLG Member.

6.
DISCLAIMERS AND LIMITATION OF LIABILITY.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ALL SERVICES TO BE PROVIDED BY
FLG AND FLG MEMBER (FOR PURPOSES OF THIS PARAGRAPH 6, COLLECTIVELY “FLG”)
HEREUNDER ARE PROVIDED “AS IS” WITHOUT ANY WARRANTY WHATSOEVER. CLIENT
RECOGNIZES THAT THE “AS IS” CLAUSE OF THIS AGREEMENT IS AN IMPORTANT PART OF THE
BASIS OF THIS AGREEMENT, WITHOUT WHICH FLG WOULD NOT HAVE AGREED TO ENTER INTO
THIS AGREEMENT. FLG EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, TERMS OR
CONDITIONS, WHETHER EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE PROFESSIONAL
SERVICES, INCLUDING ANY, WARRANTIES OF MERCHANTABILITY, TITLE, FITNESS FOR A
PARTICULAR PURPOSE AND INFRINGEMENT. NO REPRESENTATION OR OTHER AFFIRMATION OF
FACT REGARDING THE SERVICES PROVIDED HEREUNDER SHALL BE DEEMED A WARRANTY FOR
ANY PURPOSE OR GIVE RISE TO ANY LIABILITY OF FLG WHATSOEVER.
IN NO EVENT SHALL FLG BE LIABLE FOR ANY INCIDENTAL, INDIRECT, EXEMPLARY,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, UNDER ANY CIRCUMSTANCES, INCLUDING,
BUT NOT LIMITED TO: LOST PROFITS; REVENUE OR SAVINGS; WAIVER BY CLIENT, WHETHER
INADVERTENT OR INTENTIONAL, OF
 
CLIENT’S ATTORNEY-CLIENT PRIVILEGE THROUGH CLIENT’S DISCLOSURE OF LEGALLY
PRIVILEGED INFORMATION TO FLG; OR THE LOSS, THEFT, TRANSMISSION OR USE,
AUTHORIZED OR OTHERWISE, OF ANY DATA, EVEN IF CLIENT OR FLG HAVE BEEN ADVISED
OF, KNEW, OR SHOULD HAVE KNOWN, OF THE POSSIBILITY THEREOF. NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, FLG’S AGGREGATE CUMULATIVE LIABILITY
HEREUNDER, WHETHER IN CONTRACT, TORT, NEGLIGENCE, MISREPRESENTATION, STRICT
LIABILITY OR OTHERWISE, SHALL NOT EXCEED AN AMOUNT EQUAL TO THE GREATER OF: (I)
THE LAST TWO (2) MONTHS OF FEES PAID OR PAYABLE BY CLIENT UNDER PARAGRAPH 2(A)
OF THIS AGREEMENT, OR (II) FIFTY PERCENT (50%) OF THE AGGREGATE FEES PAID OR
PAYABLE UNDER THIS AGREEMENT. CLIENT ACKNOWLEDGES THAT THE COMPENSATION PAID BY
IT UNDER THIS AGREEMENT REFLECTS THE ALLOCATION OF RISK SET FORTH IN THIS
AGREEMENT AND THAT FLG WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THESE
LIMITATIONS ON ITS LIABILITY. THIS PARAGRAPH SHALL NOT APPLY TO EITHER PARTY
WITH RESPECT TO A BREACH OF ITS CONFIDENTIALITY OBLIGATIONS.
A.
As a condition for recovery of any amount by Client against FLG, Client shall
give FLG written notice of the alleged basis for liability within a commercially
reasonable period after discovering the circumstances giving rise thereto,
unless prevented from doing so by law or contractual restriction, in order that
FLG will have the opportunity, at its expense, to investigate in a timely manner
and, where possible, correct or rectify the alleged basis for liability;
provided that the failure of Client to give such notice will only affect the
rights of Client to the extent that FLG is actually prejudiced by such failure.
Notwithstanding anything herein to the contrary, Client must assert any claim
against FLG by the sooner of one hundred eighty (180) days after: (i) discovery;
(ii) the termination of this Agreement; or (iii) the last date on which the
Services were performed; but no sooner in the case of (i) – (iii) than sixty
(60) days after completion of a financial or accounting audit of the annual
period which includes the period(s) to which a claim pertains.

7.
D&O Insurance and Indemnification.

A.
Client shall include the FLG Member on the D&O insurance policies held by Client
in favor of its officers and directors and FLG Member shall enter into Client's
standard indemnification agreement used with contractors acting as officers of
the Client.

Client shall defend FLG against any third party claim, threat of claim, suit,
proceeding or regulatory action against FLG (each, a "Claim") arising as a
result of the Services rendered by FLG Member pursuant to this Agreement,
PROVIDED THAT Client shall not be obligated to defend Claims to the extent: (i)
they arise in connection with services provided by FLG Member outside the scope
of Services contemplated by this Agreement, and not authorized or consented to
by Client’s CEO or Board of Directors, or (ii) to the extent the Claim relates
to any (a) gross negligence or willful misconduct of FLG or FLG Member. Client
shall pay the court costs, legal fees and litigation expenses as they are
incurred, any reasonable, documented expenses incurred by FLG in connection with
the Claim prior to Client's assumption of control of the Claim, and any damages
awarded by a court of competent jurisdiction or settlement agreed upon,
resulting from any such Claim, provided that FLG promptly gives Client written
notice of any such Claim, (ii) gives Client control and full authority over the
defense and settlement of any such Claim provided that no compromise or
settlement of any Claim impose financial liability


Initial: Client _____ FLG _____        

--------------------------------------------------------------------------------




upon FLG, and (iii) provides Client with all information and assistance Client
reasonably requests in connection with such defense.
B.
FLG and FLG Member agree to waive any claim or right of action FLG or FLG Member
might have whether individually or by or in the right of Client, against any
director, secretary and other officers of Client and the liquidator or trustees
(if any) acting in relation to any of the affairs of Client and every one of
them on account of any action taken by such director, officer, liquidator or
trustee or the failure of such director, officer, liquidator or trustee to take
any action in the performance of his duties with or for Client; PROVIDED THAT
such waiver shall not extend to any matter in respect of any gross negligence or
willful misconduct which may attach to any such persons.

8.
Representations and Warranties.

A.
Each party represents and warrants to the other that it is authorized to enter
into this Agreement and can fulfill all of its obligations hereunder.

B.
FLG and FLG Member warrant that they shall perform the Services diligently, with
due care, and in accordance with prevailing industry standards for comparable
engagements and the requirements of this Agreement. FLG and FLG Member warrant
that FLG Member has sufficient professional experience to perform the Services
in a timely and competent manner.

C.
FLG covenants that it has an error and omissions insurance policy in place in
the form provided to Client prior to or contemporaneously with the date of
execution of this Agreement and will continue to maintain such policy or
equivalent policy provided that such policy or equivalent policy shall be
available at commercially reasonable rates.

9.
Work Product License. The parties do not anticipate that FLG or FLG Member will
create any intellectual property for Client in performing the Services pursuant
to this Agreement. However, FLG and FLG Member grant to Client a world-wide,
assignable, transferrable, perpetual, exclusive, royalty-free, fully paid-up,
irrevocable license to copy, use and create derivative works from all tangible
and electronic documents, spreadsheets, and financial models (collectively,
“Work Product”) produced or authored by FLG Member in the course of performing
the Services pursuant to this Agreement. Any patent rights arising out of the
Services will be assigned to and owned by Client and not FLG or FLG Member.
Subject to the confidentiality provisions contained in the NDA, all other
intellectual property rights inherent in any methods, discoveries, developments,
improvements, know-how, ideas, insights, analytical concepts and skills directly
related to, or reasonably required for, the competent execution of FLG Member’s
profession as a chief financial officer and created or arising by FLG or FLG
Member from the Services rendered are reserved by FLG and FLG Member to the
extent applicable in the profession of chief financial officer. Rights outside
those reserved to FLG and FLG Member in the preceding sentence are the property
of Client.

10.
Miscellaneous.

A.
Any notice required or permitted to be given by either party hereto under this
Agreement shall be in writing and shall be personally delivered or sent by a
reputable courier mail service (e.g., Federal Express) or by facsimile confirmed
by reputable courier mail service, to the other party as set forth in this
Paragraph 10(A). Notices will be deemed effective two (2) days after deposit
with a reputable courier service or upon confirmation of receipt by the
recipient from such courier service or the same day if sent by facsimile and
confirmed as set forth above.

If to FLG:
 
Jeffrey S. Kuhn
Administrative Partner
FLG Partners, LLC
P.O. Box 556
7 East Road
Ross, CA 94957-0556
Tel: 415-454-5506
Fax: 415-456-1191
E-mail: jeff@flgpartners.com
If to Client: the address, telephone numbers and email address shown below
Client’s signature on the signature page.
B.
This Agreement will be governed by and construed in accordance with the laws of
California without giving effect to any choice of law principles that would
require the application of the laws of a different jurisdiction.

C.
Any claim, dispute, or controversy of whatever nature arising out of or relating
to this Agreement (including any other agreement(s) contemplated hereunder),
including, without limitation, any action or claim based on tort, contract, or
statute (including any claims of breach or violation of statutory or common law
protections from discrimination, harassment and hostile working environment), or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement (“Claim”), shall be resolved by final and binding
arbitration before a single arbitrator (“Arbitrator”) selected from and
administered by the San Francisco office of JAMS (the “Administrator”) in
accordance with its then existing commercial arbitration rules and procedures.
The arbitration shall be held in San Francisco, California. The Arbitrator
shall, within fifteen (15) calendar days after the conclusion of the Arbitration
hearing, issue a written award and statement of decision describing the
essential findings and conclusions on which the award is based, including the
calculation of any damages awarded. The Arbitrator also shall be authorized to
grant any temporary, preliminary or permanent equitable remedy or relief he or
she deems just and equitable and within the scope of this Agreement, including,
without limitation, an injunction or order for specific performance. Each party
shall bear its own attorneys’ fees, costs, and disbursements arising out of the
arbitration, and shall pay an equal share of the fees and costs of the
Administrator and the Arbitrator; provided, however, the Arbitrator shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements, and/or the fees and costs of the Administrator and the
Arbitrator. The Arbitrator's award may be enforced in any court of competent
jurisdiction. Notwithstanding the foregoing, nothing in this Paragraph 10(C)
will restrict either party from applying to any court of competent jurisdiction
for injunctive relief.

D.
Neither party may assign its rights or delegate its obligations hereunder,
either in whole or in part, whether by operation of law or otherwise, without
the prior written consent of the other party; provided, however, that FLG may
assign its rights and delegate its obligations hereunder to any affiliate of
FLG. The rights and liabilities of the parties under this Agreement will bind
and inure to the benefit of the parties’ respective successors and permitted
assigns.

E.
If any provision of this Agreement, or the application thereof, shall for any
reason and to any extent be invalid or unenforceable, the remainder of this
Agreement and application of such provision to other persons or circumstances
shall be interpreted so as best to reasonably effect the intent of the parties.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent



Initial: Client _____ FLG _____        

--------------------------------------------------------------------------------




possible, the economic, business and other purposes of the void or unenforceable
provision.
F.
This Agreement, the Exhibits, and any executed Non-Disclosure Agreements
specified herein and thus incorporated by reference constitute the entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements or
understandings, express or implied, written or oral, between the parties with
respect hereto. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.

G.
Any term or provision of this Agreement may be amended, and the observance of
any term of this Agreement may be waived, only by a writing signed by the
parties. The waiver by a party of any breach hereof for default in payment of
any amount due hereunder or default in the performance hereof shall not be
deemed to constitute a waiver of any other default or succeeding breach or
default.

H.
Deleted.

I.
Client may disclose FLG Member’s name on Client’s website (such as in an
executive biography, for example), in press releases, SEC filings and other
public documents and media, as deemed reasonably necessary in Client's sole
judgment. Neither party may disclose the existence of this relationship other
than as described in this subsection (I) or Exhibit A, without the prior written
consent of the other party.

J.
If and to the extent that a party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed by fire, flood,
earthquake, elements of nature or acts of God, acts of war, terrorism, riots,
civil disorders, rebellions or revolutions, or any other similar cause beyond
the reasonable control of such party (each, a “Force Majeure Event”), and such
non-performance, hindrance or delay could not have been prevented by reasonable
precautions of the non-performing party, then the non-performing, hindered or
delayed party shall be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such party continues to use its best
efforts to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means. Should FLG or the FLG Member be the nonperforming party, Client
may terminate this Agreement at any time after the occurrence of the Force
Majeure Event, with seven (7) days' notice.

K.
This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, each of which when executed and delivered shall
constitute an original, but all the counterparts together constitute one and the
same instrument.

L.
This Agreement may be executed by facsimile signatures (including electronic
versions of this document in Adobe Acrobat Portable Document Format form which
contain scanned or secure, digitally signed signatures) by any party hereto and
such signatures shall be deemed binding for all purposes hereof, without
delivery of an original signature being thereafter required.

M.
Survivability. The following Paragraphs and subparagraphs shall survive the
termination of this Agreement: 2C ("Payment"), 2D ("Deposit"), 2E ("Expenses"),
4F ("Conversion"), 6 (“Disclaimers and Limitation of Liability”); 7
(“Indemnification”); 8 (“Representations and Warranties”); 9 (“Work Product
License”); and 10 (“Miscellaneous”).





Initial: Client _____ FLG _____        

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


CLIENT:
Telenav, Inc.,
a Delaware corporation.
By: Michael Strambi
Signed: /s/ Michael Strambi   
Title: Chief Financial Officer
Address: 4655 Great America Parkway
   Suite 300
   Santa Clara, CA 95054
Tel: 415 245-3800
Email: legal@telenav.com
FLG:
FLG Partners, LLC,
a California limited liability company.
By: Jeffrey Kuhn
Signed: Jeffrey Kuhn   
Title: Administrative Partner
Effective Date: November 2, 2018







REMAINDER OF THIS PAGE LEFT BLANK


Initial: Client _____ FLG _____        

--------------------------------------------------------------------------------






EXHIBIT A
1.
Description of Services: CFO level services typical for a publicly traded
corporation, including, but not limited to, assuming the role of the Principal
Financial Officer and Principal Accounting Officer of the Client and executing
required certifications and representations such as the 302 and 906
certifications and the auditor's representation letters.

2.
FLG Member: Fuad Ahmad.

3.
Fees: $425 per hour.

4.
Additional Compensation: None.

5.
Deposit: $15,000.

6.
Term and Weekly Commitment: Indefinite, and terminable pursuant to Paragraph 4
of the Agreement. Anticipated weekly commitment shall be not more than thirty
(30) hours a week prior to the holiday shutdown beginning December 20, 2018 and
extending through January 1, 2019 (the "Holiday Shutdown"), with no anticipated
weekly commitment during the Holiday Shutdown. FLG Member's anticipated weekly
commitment shall rise to not more than forty (40) hours a week from January 2,
2019 through March 29, 2019, subject to the termination provisions contained in
the Agreement. With the prior mutual written consent of Client and FLG Member,
including by email, the weekly hours may exceed the anticipated commitments
above.

7.
Non-Disclosure Agreement: The parties have entered into the Confidential Mutual
Non-Disclosure Agreement effective October 11, 2018 (the “NDA”). FLG hereby
expressly consents to the public disclosure of the existence of FLG’s
relationship with Client, by Client, provided that the terms and conditions
herein shall remain confidential pursuant to the terms of the NDA.







REMAINDER OF THIS PAGE LEFT BLANK


Initial: Client _____ FLG _____        